By Judge Alfred D. Swersky
This matter is before the Court on Plaintiffs action for a declaratory judgment to determine who was driving its rental car at the time of an accident occurring on August 17,1996, in South Carolina. Plaintiff, in the business of leasing automobiles and a self-insurer, has further asked the Court to determine its obligation, if any, to provide indemnity to the driver.
The Motion for Judgment asserts that Denise Carter-Sarpong was operating the motor vehicle at the time and that she was not listed as a renter nor as an alternate driver on the contract between Plaintiff and Rona Carter, the renter of the vehicle. Plaintiff argues that it has no obligation to provide indemnity to the driver since it is self-insured and Carter-Sarpong did not have its permission to drive the vehicle.
For reasons that follow, the Plaintiffs motion for a declaratory judgment will be denied.
In view of the conflicting evidence, the inconsistent statements of the parties made at the scene and shortly thereafter, and the testimony of the witnesses to the accident, the statements made by Carter and Carter-Sarpong in their depositions are of suspect credibility. Virginia’s evidentiary rules permit a trier-of-fact to find that the prior inconsistent statements of a party are true. See Code of Va. §§ 8.01-403, 8.01-404; Shelton v. Mullins, 207 Va. 17 (1966). Under these circumstances, the Court finds that Plaintiff has not met its burden of proving by a preponderance of the evidence its assertion that Carter-Sarpong was the driver of the car at the time of the accident.
*171In view of this holding, it is not necessary for the Court to go further and to adjudicate Plaintiffs liability for indemnity if Carter-Sarpong were the driver.